United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41369
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN ANTONIO DUENAS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-1348-ALL
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Juan Antonio Duenas appeals from his conviction of

possession with intent to distribute more than 50 grams of

methamphetamine.   He contends that the district court erred by

failing to hold a colloquy pursuant to 21 U.S.C. § 851(b) before

using a prior conviction to enhance his sentence under 21 U.S.C.

§ 841(b)(1)(A); that the use of the prior conviction to enhance

his sentence was unconstitutional because the prior conviction

was not alleged in his indictment or proved to a jury beyond a

reasonable doubt; and that 21 U.S.C. § 841 violates Apprendi v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41369
                                -2-

New Jersey, 530 U.S. 466 (2000).   We review all of Duenas’s

contentions under the plain-error standard.   See United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc).

     Duenas has failed to demonstrate reversible error regarding

the district court’s failure to hold a colloquy pursuant to

21 U.S.C. § 851(b), as he did not challenge the information

indicating the Government’s desire to use his prior conviction to

enhance his sentence.   See United States v. Thomas, 348 F.3d 78,

87 (5th Cir. 2003), cert. denied, 124 S. Ct. 1481 (2004).      United

States v. Reyna, 358 F.3d 344 (5th Cir.) (en banc), cert. denied,

124 S. Ct. 2390 (2004), is inapposite to Duenas’s case.

     Duenas correctly concedes that his remaining contentions are

foreclosed, but he seeks to preserve them for further review.

First, the fact of a prior conviction need not be alleged in an

indictment or proved to a jury beyond a reasonable doubt.      See

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Second, Apprendi did not render 21 U.S.C. § 841 facially

unconstitutional.   United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000).

     AFFIRMED.